Citation Nr: 1710631	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  10-15 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for low back strain.

2.  Entitlement to an initial rating in excess of 10 percent for residuals of left ankle fracture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister.




ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran had active service from June 2003 to June 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO). 

The Veteran and his sister testified at a July 2012 Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the Veteran's claims file. 

As noted in the December 2013 and April 2016 Board remands, the Veteran has not asserted, nor does the evidence of record reasonably raise the issue of entitlement to a total rating based on individual unemployability.  Consequently, the issue is not before the Board at this time.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, the Board finds that new VA examinations are required.  A new precedential opinion that directly impacts this case was issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range-of-motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence of that section provides, in relevant part, that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing . . . ."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range-of-motion testing described in the final sentence of 38 C.F.R. § 4.59.  Here, the Veteran was provided a VA medical examination for his low back strain in February 2015 and was provided a VA examination in July 2016 for residuals of left ankle fracture.  The VA examinations do not comply with Correia because they do not include range-of-motion findings on active motion, passive motion, weight-bearing, and nonweight-bearing or a statement to the effect that such testing was not possible or unnecessary in this case, such that the effects of pain on the Veteran's functioning may be adequately assessed under the provisions of 38 C.F.R. § 4.59.  The Board acknowledges that the July 2016 VA examination report indicated that the Veteran's left ankle did not have pain on range-of-motion testing or weight-bearing.  However, as the report did not indicate whether active and/or passive range-of-motion testing was completed, a new VA examination is required.  Accordingly, the Veteran must be provided new VA examinations that comply with Correia and include all necessary information in view of 38 C.F.R. § 4.59.

As the case is being remanded for additional development, updated VA medical treatment records must also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Request updated VA medical treatment records from the Hines VA Medical Center and the Chicago VA Medical Center.

2.  Schedule the Veteran for a VA medical examination to determine the nature and severity of his service-connected low back strain and residuals of a left ankle fracture.  The claims file must be made available for review and the examiner must note that a review was completed.  Any medically indicated tests and studies must be completed.  All symptoms and manifestations must be detailed in the examination report.  

* Record the results of range-of-motion testing in degrees of the low back, and the left ankle, for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  If any requested testing cannot be performed, then the examiner must specifically indicate that such testing cannot be done. 

*The examiner must also address any additional functional impairment and/or loss during a period of repeated use and/or flare-up.  The examiner should provide the degree of any additional range of motion loss due to pain on use or during flare-ups.  If the examiner is unable to do so without resorting to speculation, he or she must explain why the information needed could not be feasibly provided, such as whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

*Address any neurological manifestations of the Veteran's low back strain.  Specifically, discuss the June 2016 notation of lumbar radiculopathy in the VA medical treatment records.

*Provide range of motion findings in degrees for the undamaged right ankle joint on active motion, passive motion, weight bearing and non weight bearing.

Rationale must be provided for any opinion reached.

3.  Thereafter, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a Supplemental Statement of the Case to the Veteran.  After allowing an appropriate amount of time for response, return the case to the Board for review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
	
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




